 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    REX CHAPPELL,                                    No. 2:04-cv-01183-TLN-DB
12                       Plaintiff,
13           v.                                        ORDER SUBSTITUTING PARTY
14    C.K. PLILER, et al.,
15                       Defendant.
16

17          On July 16, 2018, Defendants filed a Notice of Suggestion of Death, informing Plaintiff

18   that Defendant Terry Rosario died. (ECF No. 125.) On August 27, 2018, Plaintiff timely filed a

19   motion to substitute in accordance with Fed. R. Civ. P. 25. (ECF No. 126; Fed. R. Civ. P. 25(a)

20   (outlining that a motion to substitute a party must be made within 90 days).)

21          Plaintiff requests the Court issue an order substituting Gloria Rosario, Defendant

22   Rosario’s wife, for Defendant Rosario, “or, in the alternative, for an order directing Defendants’

23   counsel to identify a successor or representative for Defendant Rosario.” (ECF No. 126 at 2.)

24   Defendants, in response to Plaintiff’s motion state that “[b]ased on information provided by

25   Gloria Rosario, the successor to Terry Rosario is the Rosario Family Trust, and the representative

26   or trustee for the Family Trust is Gloria Rosario.” (ECF No. 129 at 2.) Plaintiff has not replied.

27   ///

28   ///
                                                       1
 1          Accordingly, the Court hereby grants Plaintiff’s request for an order directing Defendants’

 2   counsel to identify a successor or representative for Defendant Rosario. Based on the foregoing,

 3   the Rosario Family Trust is hereby substituted for Defendant Rosario, as the Trust is identified by

 4   Defendants as the appropriate successor to Defendant Rosario.

 5                  IT IS SO ORDERED.

 6

 7   Dated: November 14, 2018

 8

 9

10                                           Troy L. Nunley
11                                           United States District Judge

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
